McCLANAHAN, J.,
dissenting.
Because prior precedent binds us, I would affirm the judgment of the trial court. See generally Armstrong v. Commonwealth, 263 Va. 573, 581, 562 S.E.2d 139, 143 (2002) (citing Commonwealth v. Burns, 240 Va. 171, 173-74, 395 S.E.2d 456, 457 (1990)); Pulliam v. Coastal Emergency Servs., Inc., 257 Va. 1, 10, 509 S.E.2d 307, 312 (1999); Johnson v. Commonwealth, 252 Va. 425, 430, 478 S.E.2d 539, 541 (1996); Selected Risks Ins. Co. v. Dean, 233 Va. 260, 265, 355 S.E.2d 579, 581 (1987); Clinchfield Coal Co. v. Reed, 40 Va.App. 69, 73-74, 577 S.E.2d 538, 540 (2003) (noting that the principle that courts are bound by the doctrine of stare decisis “applies not merely to the literal holding of the case, but also to its ratio decidendi — the essential rationale in the case that determined the judgment”); Bostic v. Commonwealth, 31 Va.App. 632, 635-36, 525 S.E.2d 67, 68 (2000); see also Code § 17.1-402(D).
Prior Supreme Court of Virginia and Court of Appeals of Virginia cases have authorized the admission of recidivists’ prior convictions in the guilt phase of trials for the purpose of enhanced punishment. See e.g., Medici v. Commonwealth, 260 Va. 223, 229, 532 S.E.2d 28, 32 (2000); Brown v. Common*167wealth, 226 Va. 56, 58-59, 307 S.E.2d 239, 240 (1983); Berry v. Commonwealth, 22 Va.App. 209, 213, 468 S.E.2d 685, 687 (1996); Pittman v. Commonwealth, 17 Va.App. 33, 35-36, 434 S.E.2d 694, 695-96 (1993); Farmer v. Commonwealth, 10 Va.App. 175, 179-80, 390 S.E.2d 775, 776-77 (1990), aff'd on reh’g, 12 Va.App. 337, 404 S.E.2d 371 (1991) (en banc).
The majority opinion holds that the three-strikes law allows admission of evidence of prior crimes only in the sentencing phase of a bifurcated trial. The General Assembly established bifurcated jury trials for felonies or Class 1 misdemeanors in Code § 19.2-295.1 in 1994. Both Berry and Medici were decided post>-1994. The issues in those cases, whether the bifurcation statute prohibits evidence of prior convictions from being admitted in the guilt phase, and whether admission of prior convictions in that phase violates a defendant’s right to due process, respectively, are the identical issues raised in this case.4 The appellant argues that “the factual determination [of his prior crimes] must be made during the sentencing *168phase of the trial” and that the trial court “failed to guarantee [his] right to a fair trial and due process.” Berry held that the bifurcation statute does not prevent the introduction of evidence of prior convictions in the guilt phase. Berry, 22 Va.App. at 213, 468 S.E.2d at 687. Medici held that admission of the prior crimes in the gmltyinnocence phase does not violate due process. Medici, 260 Va. at 229, 532 S.E.2d at 32. See also Marshall v. Lonberger, 459 U.S. 422, 438 n. 6, 103 S.Ct. 843, 853 n. 6, 74 L.Ed.2d 646 (1983) (reaffirming Spencer v. Texas, 385 U.S. 554, 567-69, 87 S.Ct. 648, 654, 17 L.Ed.2d 606 (1967) (holding that admission of evidence of prior felonies at the guilt phase of a trial does not violate due process)). The majority’s attempts to distinguish Berry and Medici are, in my view, not persuasive.5
*169A panel of this Court is not authorized to overrule established precedent. See Robinson v. Commonwealth, 13 Va.App. 540, 543, 413 S.E.2d 661, 662 (1992) (“Under the rule of stare decisis, a decision by a panel of this court is an established precedent.”); Roane v. Roane, 12 Va.App. 989, 993, 407 S.E.2d 698, 700 (1991) (“[W]e are bound by the decisions of the Supreme Court of Virginia and are without authority to overrule [them].”). Though the statutes at issue in the recidivism eases cited above are not the specific statute at issue in this case, stare decisis requires that we are bound by not just the literal holding in the case, but by the essential rationale that determines the judgment of the case. Clinchfield Coal, 40 Va.App. at 73-74, 577 S.E.2d at 540. Therefore, I respectfully dissent.

. The existence of the bifurcation statute does not change the requirement of proving prior convictions under the recidivist statute, even if the provision for enhanced punishment is contained in a separate statute from the charged offense. Either way, ‘‘[w]hen sentence enhancement is an issue, the Commonwealth has the burden of proving the existence of a defendant’s prior, valid convictions.” Harris v. Commonwealth, 26 Va.App. 794, 803, 497 S.E.2d 165, 169 (1998); see also Calfee v. Commonwealth, 215 Va. 253, 255, 208 S.E.2d 740, 741-42 (1974) (quoting Commonwealth v. Ellett, 174 Va. 403, 409, 413, 4 S.E.2d 762, 764, 766 (1939)). Moreover, the statute in this case requires the judge or jury to make a finding on the previous convictions. Code § 19.2-297.1. When findings are made at the sentencing phase of the trial, the questions then presented are: 1) what the burden of proof at that phase of the trial should be — preponderance of the evidence or beyond a reasonable doubt, cf. Blakely v. Washington, -U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004); Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000); In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970); and 2) what evidentiary rules apply at that phase of the trial. Blakely,-U.S. at-, 124 S.Ct. at 2561 (Breyer, J., dissenting) (citing United States v. Watts, 519 U.S. 148, 153-57, 117 S.Ct. 633, 635, 136 L.Ed.2d 554 (1997) (per curiam)); cf. Witte v. United States, 515 U.S. 389, 399-401, 115 S.Ct. 2199, 2205, 132 L.Ed.2d 351 (1995).
In this case, jury instructions stated that the previous convictions were elements that the Commonwealth was required to prove beyond a *168reasonable doubt. The judge also gave a cautionary instruction that stated that the jury should consider evidence of the prior convictions "only for proof of the element of a prior conviction and not as proof that he committed the offense” with which he was charged. See Simpson v. Commonwealth, 199 Va. 549, 554, 100 S.E.2d 701, 705 (1957).


. The majority attempts to distinguish Berry by stating that the statute at issue in Berry, Code § 18.2-248, provides for both the substantive offense and penalty enhancement for a subsequent offense within the same statute, therefore making it an element of the offense. Because the penalty enhancement in this case falls under Title 19.2 of the Code, the majority finds it is not an element of the offense and, thus, Berry does not apply.
However, in Brown, 226 Va. at 58-59, 307 S.E.2d at 240, the Supreme Court addressed admission of prior crimes under Code § 19.2-297, a statute that has since been repealed. That statute employed nearly identical language to the statute at issue in the case at bar, except that it provided enhanced penalties for larcenies rather than violent felonies. Like the statute in this case, it also fell under Title 19.2. Additionally, because Code § 19.2-297.1 is a general recidivism statute that applies to numerous criminal statutes, its placement in Title 19.2 saves repetition of its provisions in each of the substantive criminal statutes to which it applies. Finally, names or titles of statutes do not control statutory construction. Code § 1-13.9.
With regard to Medici, the majority attempts to distinguish it by stating that it "dealt solely with whether his constitutional due process rights were violated.” The majority holds that admission of the prior convictions is prejudicial and therefore is distinguished from a claim of a due process violation. In the case at bar, the question presented is *169whether the trial court erred in admitting “two prior felony convictions during the culpability phase of the trial,” which was for the purpose of the sentence enhancement under the so-called three-strikes law. However, appellant does not attempt to distinguish, as the majority does, a claim of prejudice and due process. Appellant argues,
The Defendant's state and federal constitutional rights to a fair trial require that no unnecessary prejudicial evidence be entered against the Defendant. The trial court did not follow that language and meaning of the statute and failed to guarantee the Defendant’s right to a fair trial and due process. The Defendant did not receive a fair trial because of this prejudice.
In fact, whether a circumstance is prejudicial is inherently a question of due process:
"Every procedure which would offer a possible temptation to the average man ... to forget the burden of proof required to convict the defendant, or which might lead him not to hold the balance nice, clear and true between the State and the accused, denies the latter due process of law.”
Estes v. Texas, 381 U.S. 532, 543, 85 S.Ct. 1628, 1633, 14 L.Ed.2d 543 (1965) (quoting Tumey v. Ohio, 273 U.S. 510, 532, 47 S.Ct. 437, 444, 71 L.Ed. 749 (1927)).
"[Mjost cases involving claims of due process deprivations ... require a showing of identifiable prejudice to the accused. Nevertheless, at times a procedure employed by the State involves such a probability that prejudice will result that it is deemed inherently lacking in due process.” Id. at 542-43. Thus, whether admission of the two felonies is prejudicial is essentially a question of due process. The Supreme Court has held that admission of evidence of prior felonies at the guilt phase of a trial does not violate due process. Spencer, 385 U.S. at 567-68, 87 S.Ct. at 663; see also Lonberger, 459 U.S. at 438 n. 6, 103 S.Ct. at 853.